Title: To George Washington from Elizabeth Burgin, 16 March 1780
From: Burgin, Elizabeth
To: Washington, George


          
            Kind General
            Philada Marcth the 16 1780
          
          When I Vew the Kind Prvidence of God in Delivering me Throw So many Dificultys I think I Canot Give him Sufficient Praise At the Same Time I Feel a hart Full of Gratitude For the Many Favours I have Recevd From Your Excelency Your Order: For Rations for my Self and Children Are Punktily Obeyd Wicth is Great Releif to me in A Strange Place I Recev’d a Kind Letter From Your Aidicamp Informing me that Your Excelency had Recomended me to the honerable Continential Congress—Congress have Refferd me to the Board of War In Whose house I now Live Rent Free & in Some Measure as Comfortable As one under my Distitute Situation Could Expect. I Should Be Glad to See a French Fleett Surrounding New York By Watter & the Brave Americans Storming the Lines By Land & Were I a man I Think I Should not Want Courage to Be one of the Foremost in Mounting one of their Strongest Fortreses Pardon me Dear Sir For these Expressions Probaly an Annesity of Mind For the home W[h]ere I Lived Comfortably With my Children Caused me to Drop Them & Tho I Beleive With an Unshaken Faith that if Those Creatures Who now Pos[s]es[s] New York Dont Sneak of[f] as they Did From Boston Philada & Rode Iland the[y] Will one Day or Other Be Cannonaded out in the mean Time I Should Be Glad I Were Able to Putt my Self in Some Way of Buiseness to Suport my Self Children Without Being Chargeable to Congress Accept of my hearty Thank For all the Favours I have Receved thus With my Prayrs

For Your Welfare I Conclude & Make Bold to Subscribe My Self Your Excelency Most Obeident Humble Servant
          
            Elizabeth Burgin
          
        